     Case 2:21-cv-03621-DSF-MAA Document 6 Filed 04/28/21 Page 1 of 4 Page ID #:101



 1    INGE DE BRUYN
      inge.debruyn@modo-law.com
 2    MODO LAW, P.C.
      4218 Via Padova
 3    Claremont, CA 91711
      Phone: 323-983-2188
 4    Fax: 323-693-0881
 5    Attorney for Plaintiff, Jocelyn Bundy.
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10    JOCELYN SUSAN BUNDY, an                  Case No: 2:21-cv-03621
      individual,
11
              Plaintiff.
12
              vs.
13
      NIRVANA L.L.C., a Washington             NOTICE OF RELATED CASES
14    Limited Liability Company; LIVE
      NATION MERCHANDISE, LLC, a               [Local Rule 83-1.3]
15    Delaware Limited Liability Company;
      MERCH TRAFFIC LLC, a Delaware
16    Limited Liability Company; SILVA         [To be related to cases 2:18-cv-10743-
      ARTIST MANAGEMENT, LLC, a                JAK-SK and 2:20-cv-10324-JAK-SK]
17    California Limited Liability Company,
18            Defendants.
19
20
21
22
23
24
25
26
27
28
       NOTICE OF RELATED CASES                                                -1-
     Case 2:21-cv-03621-DSF-MAA Document 6 Filed 04/28/21 Page 2 of 4 Page ID #:102



 1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2    RECORD:
 3          In accordance with Local Rule 83-1.3, Plaintiff Jocelyn Susan Bundy hereby
 4    gives notice of two related cases pending in this District:
 5               • Nirvana L.L.C. v. Marc Jacobs International, L.L.C et. al., 2:18-cv-
 6                  10743-JAK-SK (C.D. Cal. Dec. 28, 2018) (the “Marc Jacobs
 7                  action”)
 8               • Nirvana L.L.C. v. Fisher, No. 2:20-cv-10324-JAK-SK (C.D. Cal.
 9                  Nov. 11, 2020) (the “Fisher action”)
10
11          Local Rule 83-1.3 provides that “it shall be the responsibility of the parties
12    to promptly file a Notice of Related Cases whenever two or more civil cases filed
13    in this District: (a) arise from the same or a closely related transaction, happening,
14    or event; (b) call for determination of the same or substantially related or similar
15    questions of law and fact; or (c) for other reasons would entail substantial
16    duplication of labor if heard by different judges.
17          The present lawsuit concerns allegations by Plaintiff Jocelyn Bundy that
18    Nirvana L.L.C. and its agents and licensees (the other defendants):
19            a) are infringing upon the copyright in her late grandfather’s illustration
20               entitled “Upper Hell” (the “Illustration”) by producing, distributing,
21               selling, promoting, and licensing on a worldwide scale a variety of
22               Nirvana-branded merchandise products containing an image that is
23               virtually identical to the Illustration; and
24            b) are making false claims of ownership regarding the Illustration by
25               affixing copyright notices to both the Illustration and to products
26               bearing the Illustration that falsely identify “Nirvana” as the copyright
27               owner in violation of 17 U.S.C. § 1202.
28
       NOTICE OF RELATED CASES                                                       -2-
     Case 2:21-cv-03621-DSF-MAA Document 6 Filed 04/28/21 Page 3 of 4 Page ID #:103



 1          Plaintiff became aware of Defendants’ wrongful conduct because of
 2    statements made about the Upper Hell Illustration by Nirvana’s members, agents,
 3    and counsel in both the Marc Jacobs and Fisher actions.
 4          In both those cases Nirvana continues to advance the claim that Kurt Cobain
 5    “created” the t-shirt bearing the Upper Hell Illustration that is at issue in this action
 6    to support its allegations in those actions that Kurt Cobain also created the Happy
 7    Face illustration and t-shirt design that are at issue there.1
 8          When confronted in the other actions with the fact that Kurt Cobain clearly
 9    did not create the Upper Hell Illustration (or t-shirt), Nirvana pivoted to the
10    alternative position that the Upper Hell Illustration is in the public domain, and that
11    it is therefore free to use it without consent or compensation.2
12          Ms. Jocelyn Bundy, Plaintiff in this action, is the legal owner of the
13    copyright in the Upper Hell Illustration and disputes these allegations.
14          Although the present action concerns different intellectual property rights
15    than the Marc Jacobs and Fisher actions, Plaintiff considers it prudent to file this
16    Notice. Given the apparent nexus, patterns and similarities between the cases, the
17    parties and the witnesses involved, Plaintiff believes that Judge Kronstadt, because
18    of his familiarity with Nirvana’s merchandising business and much of the factual
19    background,3 may wish to be involved in the present dispute as well.
20
21            1
                 See, e.g., ECF 99, p. 2:11-16; p. 3:13-15 (“the ‘Happy Face’ t-shirt is
      similar to another t-shirt Kurt Cobain had previously created called the ‘Seven
22    Circles of Hell’ t-shirt.”); ECF 100, Decl. Krist Novoselic, ¶¶4-5 and ECF 100,
      Decl. John Silva, ¶¶5-6 in the Marc Jacobs action; see also ECF 17, p. 19:10-12 in
23    the Fisher
               2
                  action.
               3
                 See ECF 135, p. 1:25-2:7 in the Marc Jacobs action.
24               As shown in ¶ 20 of the Complaint, there are several products that are
      being manufactured and sold by Defendants that depict both the Happy Face
25    illustration and the Upper Hell illustration (e.g., the coffee mug and the button set).
      Further, at least part of the discovery that was done in the Marc Jacobs case and
26    the evidence that is being presented there and in the Fisher action, is also relevant
      to this action. The defendants in this action are also involved as witnesses in the
27    Marc Jacobs action: John Silva, managing member of Silva Artist Management,
      LLC, was deposed as Nirvana’s 30(6)(b) witness in that case and Bruce Fingeret
28    submitted a sworn declaration as President of Live Nation Merchandise, LLC.
      Merch Traffic LLC is also a subsidiary of Live Nation Entertainment, Inc.
       NOTICE OF RELATED CASES                                                       -3-
     Case 2:21-cv-03621-DSF-MAA Document 6 Filed 04/28/21 Page 4 of 4 Page ID #:104



 1          Having another judge become familiar with the issues, when Judge
 2    Kronstadt has already done so, will result in a substantial and expensive
 3    duplication of labor. As such, considerations of judicial economy and the swift
 4    administration of justice weigh in favor of relating them.
 5
 6    DATED: April 28, 2021                  Respectfully submitted,
 7
 8                                           By:   /s/ Inge De Bruyn
 9
10                                                 Inge DE BRUYN
11                                                 inge.debruyn@modo-law.com
12                                                 Attorney for Plaintiff,
13                                                 Jocelyn Susan BUNDY
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       NOTICE OF RELATED CASES                                                    -4-
